699 S.E.2d 925 (2010)
William L. UNDERWOOD, Plaintiff,
v.
Teresa W. UNDERWOOD, Defendant.
No. 447PA09.
Supreme Court of North Carolina.
June 16, 2010.
H. Kent Crowe, for Teresa W. Underwood.
Blair E. Cody, III, Hickory, Wesley E. Starnes, for William L. Underwood.
Prior report: ___ N.C.App. ___, 687 S.E.2d 540.

ORDER
Upon consideration of the petition filed on the 23rd of October 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"We treat this petition as a Petition for Writ of Certiorari, and allow for the limited purpose of remanding to the Court of Appeals for reconsideration in light of Walters v. Walters, 307 N.C. 381, 298 S.E.2d 338 (1983). By order of the Court in conference, this the 16th of June 2010."